Exhibit 10.30
MKS Instruments, Inc.
Compensatory Arrangements with non- Employee Directors
Effective January 20, 2009
Cash Compensation1
Directors who are not employees of the Company are paid cash compensation as
follows:

                              Annual Retainer             (Paid in Quarterly    
        Installments)   Meeting Fees
Chairman
      $ 60,000.00     $ 1,600.00  
Board Member
      $ 28,800.00     $ 1,800.00  
Lead Director
      $ 14,400.00          
Audit Committee
  Chair   $ 10,800.00     $ 1,350.00  
 
  Member           $ 1,350.00  
Compensation Committee
  Chair   $ 9,000.00     $ 1,350.00  
 
  Member           $ 1,350.00  
Nominating & Corporate Governance Committee
  Chair   $ 5,400.00     $ 1,350.00  
 
  Member           $ 1,350.00  

Directors of MKS are reimbursed for expenses incurred in connection with their
attendance at board meetings and committee meetings.
Stock Compensation
     Non-employee directors participate in the Company’s 2004 Stock Incentive
Plan. Under this plan, non-employee directors receive restricted stock units of
the Company’s common stock as follows:

                          Number of             Restricted Stock     Type of
Award   Date of Award   Units   Vesting Schedule
Initial Award
  Date of initial election to board     6,666     vests in 12 equal quarterly
installments over a three-year period
 
               
Annual*
  Date of each Annual Meeting of Shareholders     4,000     Fully vests on the
day prior to the first annual meeting of shareholders

 



--------------------------------------------------------------------------------



 



                          Number of             Restricted Stock     Type of
Award   Date of Award   Units   Vesting Schedule
 
              following the date of grant (or if no such meeting is held within
13 months after the date of grant, on the 13 month anniversary of the date of
grant)

 

*   A Non-Employee Director is eligible to receive annual awards if the director
has been in office for at least six months prior to the date of the respective
annual meeting of shareholders.

1        Reflects temporary reductions in cash compensation in effect as of
January 20, 2009.

 